Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Cynthia Martin, Appellant                             Appeal from the 62nd District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-21-00070-CV          v.                        CV44739).         Memorandum Opinion
                                                      delivered by Justice Burgess, Chief Justice
Hopkins Energy, LLC, and Hopkins                      Morriss and Justice Stevens participating.
County, Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party is to bear its own costs incurred by reason of this appeal.



                                                       RENDERED OCTOBER 5, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk